Citation Nr: 9925408	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  96-35 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
frostbite of the feet, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 10, 1978, to 
September 3, 1985.  He also had 3 months of active service 
prior to July 10, 1978.

This matter comes, in part, before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 decision of 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for a disability rating in excess of 10 
percent for his service-connected residuals of frostbite of 
the feet.  This matter also comes to the Board following an 
April 1997 RO decision which denied the veteran's claim for a 
total rating based on individual unemployability due to 
service-connected disability (TDIU).  

The Board remanded the veteran's appeal in November 1998 for 
additional development, in part to allow the veteran 
opportunity to address the question of whether a timely 
appeal had in fact been submitted as to the April 1997 
denial.  Subsequent to the Board's remand, the RO identified 
a VA Form 646 (Statement of Accredited Representation in 
Appealed Case), dated in December 1997, as a document that 
ought to be accepted in lieu of a VA Form 9.  Construing the 
language of this document liberally, and with reasonable 
inferences as to whether the document included allegations of 
error as to the denial of TDIU, the Board will also treat the 
VA Form 646 as an adequate, timely filed substantive appeal.


REMAND

As noted in the Board's November 1998 remand, the portion of 
VA's rating schedule pertaining to cardiovascular 
disabilities, including residuals of cold injuries, was 
recently amended.  The amendments became effective on January 
12, 1998, during the pendency of the veteran's appeal.  See 
Schedule for Rating Disabilities; The Cardiovascular System, 
 62 Fed. Reg. 65207-65224 (Dec. 11, 1997).  Accordingly, in 
order to obtain evidence necessary to evaluate the veteran's 
frostbite residuals in accordance with the changed criteria, 
the Board remanded this issue in November 1998.  While in 
remand status, the RO wrote the veteran in January 1999 and 
requested that he supply information regarding treatment for 
his service-connected disability, including information 
concerning his application for Social Security Administration 
(SSA) disability benefits, so that such records could be 
obtained and associated with the claims file.  However, no 
reply was received from the veteran.  In addition, the RO 
scheduled the veteran for VA examinations in March 1999 and 
April 1999, but the veteran failed to report for either 
examination.  Moreover, no reason for his failure to appear 
was provided.  

It should also be pointed out that a claim for TDIU turns on 
the severity of service-connected disability only.  38 C.F.R. 
§ 4.16(a) (1998).  This is significant because the veteran is 
service connected for frostbite residuals only. 

Given the change in criteria, and the fact that a VA 
examination has not been conducted since prior to the change 
- 1997, the Board finds that an examination such as the one 
the RO tried to obtain is necessary to decide whether an 
increased rating is warranted for his residuals of frostbite 
of the feet.  The foregoing action is required because 
neither the 1987 VA examination, nor the February 1997 VA 
clinical record and progress note, included clinical findings 
sufficient to rate the veteran's service-connected frostbite 
in accordance with the applicable criteria, both old and new.  
Additionally, while there is a February 1997 statement by a 
VA caregiver to the effect that the veteran is not able to 
work because of residuals of frozen feet, such a conclusion 
is provided without specific findings to support it.  It was 
merely noted that the veteran had painful feet and that his 
toes were cold.  Consequently, the Board finds that 
entitlement may not be confirmed without a detailed VA 
examination of the kind sought by the Board's earlier remand.  

Because the question of the veteran's entitlement to an 
increased evaluation or TDIU turns on whether he experiences 
a certain level of debility, including whether he meets the 
schedular criteria for an increased rating for residuals of 
frostbite of the feet, and because an examination was 
required in order to determine whether he had in fact met 
those criteria, old or new, the benefit sought cannot be 
granted at this time.  VA regulations specifically provide 
that:

	[w]hen entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, 
or reexamination, . . . [and] the examination 
was scheduled in conjunction with . . . a 
claim for increase, the claim shall be 
denied.  

38 C.F.R. § 3.655(a), (b) (1998).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that, when the Board addresses in 
its decision a question that has not yet been fully addressed 
by the RO, the Board must consider whether the veteran has 
been given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the statement of the case (SOC) 
provided the veteran fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29 (1998).  If not, the matter must be 
remanded to the RO to avoid prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In this regard, the Board notes that this is the first time 
that the veteran has been expressly notified that his failure 
to report for a rating examination would result in a denial 
of his claims.  In short, the veteran has not been provided a 
SOC or supplemental statement of the case (SSOC) with respect 
to the provisions of 38 C.F.R. § 3.655.  Consequently, to 
ensure him due process of law and to avoid the possibility of 
prejudice, the Board will remand the matter to the RO so that 
he can be given another opportunity to appear for the 
required examination and, if necessary, be issued a SSOC 
which contains a summary of the provisions of 38 C.F.R. 
§ 3.655 and a discussion of how they affect his claims.  
38 C.F.R. § 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
38 C.F.R. § 3.159 (1998).

2.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for benefits as well as the medical 
records relied upon it adjudicating any 
such claim.

3.  After the above development has been 
completed, the RO should schedule the 
veteran for an examination to assess the 
current severity of his service-connected 
residuals of frostbite of the feet.  A 
copy of the notification letter[s] must 
be associated with the record on appeal.  
The claims folder, including the February 
1997 VA clinical record and progress note 
which state that the veteran "is not 
able to work because of residuals of 
frozen feet," and a copy of this remand 
should be made available for the 
examiner's review.  Any testing deemed 
necessary should be conducted.  Clinical 
findings should be elicited so that both 
the old and new rating criteria may be 
applied.  The examiner should comment on 
the effect of this disability on the 
veteran's employability.  A complete 
explanation of the factors leading to the 
examiner's opinion in this regard should 
be set forth, including any unusual 
effects beyond those contemplated by 
applicable rating criteria on the 
veteran's ability to work.

4.  The RO should take adjudicatory 
action on the veteran's claim of 
entitlement to an increased rating for 
residuals of frostbite of the feet and 
TDIU.  Adjudication of the increased 
rating claim should take into account 
both old and new rating criteria.  The 
RO's adjudication should also take into 
account 38 C.F.R. § 3.321(b)(1) 
(extraschedular ratings) given the 
February 1997 VA treatment records.  If 
any benefit sought is denied, a SSOC 
should be issued.  The SSOC should 
contain a summary of any new evidence 
relating to the issues on appeal, a 
summary of the applicable laws and 
regulations, including the new schedular 
rating criteria, with appropriate 
citations, and an explanation of how such 
laws and regulations affect the RO's 
decision.  If the veteran should fail to 
report for any VA examination without 
good cause, the SSOC should specifically 
refer to the provisions of 38 C.F.R. 
§ 3.655 (1998). 

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


